Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit



No. 14-1874

                       UNITED STATES OF AMERICA,
                                  Appellee,

                                       v.

                               SHARON CONLEY,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]



                                    Before

                   Torruella, Thompson, and Kayatta,
                            Circuit Judges.




     Sarah A. Churchill and Nichols & Webb, P.A. on brief for
appellant.
     Renée M. Bunker, Assistant United States Attorney, and Thomas
E. Delahanty II, United States Attorney, on brief for appellee.



                            September 11, 2015
             THOMPSON, Circuit Judge.           Defendant-Appellant Sharon

Conley ("Conley") pleaded guilty to one count of wire fraud, one

count of mail fraud, one count of social security fraud, and one

count of aggravated identity theft arising out of her fraudulent

use of several credit cards.1       The district court sentenced Conley

to thirty-six months' imprisonment, twelve months on the fraud

counts to be served concurrently and a mandatory consecutive

twenty-four    months   on   the   aggravated     identity   theft   charge,

followed by three years' supervised release.2            On appeal, Conley

challenges only the substantive reasonableness of her twelve month

sentence on the fraud counts.            Conley does not challenge the

procedural     reasonableness      of   her     sentence,    including   the

sentencing guideline calculation.         For the reasons that follow, we

affirm the district court.

             We review challenges to the reasonableness of a sentence

for abuse of discretion.3       Gall v. United States, 522 U.S. 38, 46


     1 Although Conley's plea agreement contained a waiver-of-
appeal clause, Conley only waived her right to appeal a sentence
that did not exceed thirty-three months.    Given the thirty-six
month sentence imposed, Conley's waiver does not apply.

     2 Because this appeal follows a guilty plea, we draw the facts
from the change-of-plea colloquy, the Presentence Investigation
Report, and the transcript of the sentencing hearing.        United
States v. Cintrón-Echautegui, 604 F.3d 1, 2 (1st Cir. 2010).

     3 Conley does not appear to have preserved a substantive
reasonableness challenge below. As such, the applicable standard
of review is somewhat unclear. Most circuits "have found that an
objection in the district court is not required to preserve a claim


                                        - 2 -
(2007).   "Challenging a sentence as substantively unreasonable is

a burdensome task in any case, and one that is even more burdensome

where, as here, the challenged sentence is within a properly

calculated    [Guidelines      Sentencing    Range]."          United   States   v.

Clogston, 662 F.3d 588, 592-93 (1st Cir. 2011).                The "linchpin" of

a   substantively       reasonable   sentence       is    whether   the   court's

sentencing rationale was "plausible" and the result "defensible."

United States v. King, 741 F.3d 305, 308 (1st Cir. 2014) (citation

omitted).     "Consequently, we limit our review to the question of

whether     the    sentence,    in   light     of        the   totality   of     the

circumstances, resides within the expansive universe of reasonable

sentences."       Id.

             Conley's lone argument is that the district court failed

to properly consider her history of mental illness and prior sexual

and mental abuse. The record belies this contention. The district

court recited the relevant statutory sentencing factors, including

"the particular history and characteristics of the defendant," and

adopted the facts set out in the Presentence Investigation Report



that the duration of a sentence is substantively unreasonable . .
. [t]his court, however, has held, albeit without analysis, that
a failure to interpose an objection in the district court to the
substantive reasonableness of a sentence begets plain error
review." United States v. Ruiz-Huertas, 792 F.3d 223, 228 (1st
Cir. 2015) (internal citations omitted). Here, though, we need
not decide the issue.   Even if we assume, favorably to Conley,
that the abuse of discretion standard applies, a proposition that
the government does not dispute, Conley's challenge nevertheless
fails.


                                       - 3 -
("PSR"), which detailed Conley's past trauma and mental health

issues.     Moreover, defense counsel highlighted relevant portions

of the PSR at sentencing, detailing the "sexual, emotional and

physical trauma" Conley suffered, and argued that given Conley's

"mental health history" she should be allowed to self-surrender to

allow for the designation of an appropriate Bureau of Prisons

("BOP") facility.        Apparently responsive to defense counsel's

arguments, the court recommended that Conley be designated to a

BOP facility capable of addressing Conley's "serious mental health

needs," and further ordered mental-health treatment as a condition

of her supervised release.

               In essence, Conley complains that the district court

should have weighed the statutory factors differently, placing

more weight on particular mitigating factors to grant a downward

variance.        The district court offered sufficiently compelling

reasons to justify the sentence, however, highlighting the need

for a just punishment, to promote respect for law and deterrence,

and to avoid unnecessary sentencing disparity.         "That the court

chose     to    attach   less   significance   to   certain   mitigating

circumstances than [Conley] thinks they deserved does not make

[her] sentence substantively unreasonable."           United States v.

Colón–Rodríguez, 696 F.3d 102, 108 (1st Cir. 2012).




                                     - 4 -
          Conley has failed to show that the sentencing court's

bottom-of-the-guideline range sentence was unreasonable.   For the

reasons made plain above, we uphold Conley's sentence.

          Affirmed.




                                - 5 -